Title: From John Adams to Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 5 July 1783
From: Adams, John
To: Staphorst, Nicolaas & Jacob van (business),Willink, Wilhem & Jan (business),La Lande & Fynje, de (business)


          Gentlemen,
            Paris July 5th. 1783.
          I have signed & Mr Grand will this day forward, the two thousand & three Obligations you sent me, which compleats the 5003.
          Inclosed is a Copy of Mr. Morris’s Letter to you of 30. of April 1783, & Mr. Grand’s original Letter to me of this day’s date. The Circumstances are such as to make it necessary you should comply with Mr. Morris’s Orders as soon as possible by furnishing to Mr. Grand all the Succour in your Power, having Attention to the Credit you have given to Mr. Dana & the other Expences incurred already, which I mentioned in a former Letter.
          I have the honor to be, Gentlemen / your humble Servt.
        